Citation Nr: 1611567	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  15-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety NOS and posttraumatic stress disorder (PTSD) as due to military sexual trauma (MTS).

2.  Entitlement to service connection for migraine headaches to include as due to PTSD.

3.  Entitlement to service connection for residuals of a bilateral ankle injury.

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) as due to service connected disabilities.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Appellant served on active duty for training from June 29, 1980 to June 12, 1980, May 23, 1981 to June 6, 1981, May 30, 1982 to June 12, 1982, and from January 5, 1983 to June 17, 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. The record shows that the Veteran has been diagnosed with anxiety disorder.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for migraine headaches and residuals of a bilateral ankle injury, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD and anxiety disorder, as a result of in-service military sexual trauma.


CONCLUSION OF LAW

Resolving any doubt in favor of the Appellant's, an acquired psychiatric disorder, to include PTSD and anxiety disorder due to MST, was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Appellant's claim for service connection for an acquired psychiatric disorder is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

In multiple statements submitted by the Appellant she has related that she was sexually assaulted by fellow service members in 1980 while in training.  She has also related that she was sexually assaulted several other times during additional active duty for training service between 1980 and 1984.  She further has explained that due to embarrassment, she never shared the incidents with anyone, not even her now ex-husband and never sought treatment.  She finally reported the incidents when she sought VA psychiatric treatment for the incidents in 2015. 

The Appellant's service treatment records are completely silent for any reports or treatment of or for an MST, or any other symptom associated with the same.  However, this does not mean the incidents cannot be corroborated.  Indeed, 38 C.F.R. § 3.304(f)(5) states that the VA "may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  Therefore, if the record contains an opinion from a medical professional who diagnoses PTSD and bases said diagnosis on an appellant's reports of MST, the appellant's allegations of MST will be considered corroborated.  As will be further discussed below, the record in this case contains such a medical opinion.

VA psychiatric treatment records of March 2015 show the Veteran sought treatment for her psychiatric problems.  At the time, she reported she had been raped in 1980 while serving in the Army Reserves.  After a mental status examination of the Veteran, the examiner, a clinical psychologist, diagnosed the Veteran with chronic PTSD due to MST.  It was noted the diagnosis was based on criteria from the DSM V.  VA outpatient treatment records dated later that same month note a diagnosis of anxiety disorder NOS versus PTSD, chronic as due to history of sexual trauma.  The diagnosis was provided after an examination of the Veteran by an addiction psychiatry resident.  

At the outset, the Board notes that the Veteran's claims of an MST have been corroborated.  As noted above, 38 C.F.R. § 3.304 allows for the corroboration of the MST allegations based on the Appellant's own reports when a medical professional renders a diagnosis of PTSD based on the Veteran's allegations of personal assault.  In this case, two separate providers have provided psychiatric diagnoses based on the Appellant's accounts of a MST.  Therefore, the Appellant's claimed stressors are corroborated.

Further, the record shows current diagnoses of PTSD and anxiety disorder based on the reported MST.  The Board acknowledges that there are two separate diagnoses, a chronic PTSD diagnosis based on MST, and anxiety disorder NOS versus PTSD, chronic based on MST.  Regardless of whether it is PTSD or anxiety disorder, the Veteran has been diagnosed with an acquired psychiatric disorder which has been related to her reported MST.  Therefore, there is evidence of a current acquired psychiatric disorder based on MST.

Finally, the Board notes that there are no conflicting opinions as to whether the Appellant suffers from an acquired psychiatric disorder, to include PTSD and anxiety disorder, related to her alleged service MST.  In light of the foregoing, service connection for an acquired psychiatric disability, to include PTSD due to MST, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder due to MST, is granted. 


REMAND

The Veteran seeks service connection for a bilateral ankle disability and headaches, to include as due to PTSD.  She also seeks entitlement to TDIU.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding these issues.

As to the headaches, the Appellant has alleged that she suffers from headaches which are caused or aggravated by her PTSD.  In a May 1983 Report of Medical History, it was noted that the Veteran had a history of head trouble in the form of a mild concussion in 1972.  Service connection for PTSD has been granted in the decision above.  Moreover, the Veteran is competent to state she suffers from headaches.  A VA examination has not been provided.  On remand, the Appellant should be scheduled for a VA examination to determine if she has any underlying headache disability and whether any diagnosed disability has been caused or aggravated by the now service connected PTSD.

As to the bilateral ankles, service treatment records show that in December 1978 the Veteran sought treatment for swollen ankles for one week.  She has argued that she has continued to have bilateral ankle problems since that incident in service.  The Veteran is competent to report she has continued to have bilateral ankle problems since service.  A VA examination has not been afforded.  On remand, a VA examination of the bilateral ankles should be afforded.

The Board notes that the issue of entitlement to TDIU is inextricably intertwined with the issues being remanded herein and therefore a decision as to the issue will be deferred until the requested development has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 1.  The RO/AMC should schedule the Appellant for an appropriate VA examination(s) to determine the nature and etiology of any currently disability of the bilateral ankles and any current headache disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished.

The examiner is requested to review all pertinent records associated with the claim file and following this review and examination of the Appellant, the examiner must identify all current disabilities associated with headaches and any disabilities of the bilateral ankles.  

For any headache disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability was caused or aggravated by the service connected PTSD, or is otherwise related to service.  The examiner should discuss the Veteran's reported pre-service mild concussion in 1972 and should provide an opinion as to whether there was a pre-existing disability of headaches and, if so, whether the disability is aggravated by the service connected PTSD. 

For any bilateral ankle disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability was caused or aggravated by the Appellant's service.  The examiner should specifically discuss the December 1978 findings of swollen ankles in service.

In providing the opinions requested above, the examiner(s) should consider the Appellant's lay statements as to symptomatology.

A clear rationale for all opinions should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why.

If the Appellant does not report to the examination, the notice letter or any other documentation regarding scheduling of the examination should be associated with the claims file.

2.  Notify the Appellant that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
4.  After completing these actions, the RO/AMC should conduct any other development necessary and as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
 
5.  Thereafter, the RO/AMC should readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


